DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment/RCE filed 03/01/2021 along with a TrackOne requested filed 03/01/2021 and granted on 03/09/2021.
Claims 1, 7, 9-11, 14, 15, 17, 21, 22, 24, 25, 27, 31 and 32 have been amended, and claims 5 and 19 were previously cancelled.  Currently, claims 1-4, 6-18 and 20-32 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Remarks

To expedite the examination process, Applicant’s representative was contacted on 03/17/2021 to discuss proposed amendments for Examiner’s Amendment to place the application 

Claims 1-4, 6-11, 13-18 and 20-32 as presented and/or amended in the following Examiner’s Amendment section are allowed.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given following an interview with Mr. David Lukach (Reg. No. 62,579) on 03/26/2021.

The application has been amended as follows: 
Please amend claims 1, 11, 15, 24, 27 and 28 and cancel claim 12 as presented in the following complete listing of claims as follows:

(Currently Amended) A method for generating and managing archived data, the  method comprising:
receiving, by one or more processors of a computing device, an archive request from an entity device, the archive request including an indication of a first set of files;

generating, by the one or more processors, archive information based on the first set of files;
initiating, by the one or more processors, storage of the archive information at a first storage location managed by an archival storage coordinator, the first storage location distinct from the entity device and the computing device; [[and]]
[AltContent: rect]initiating, by the one or more processors, transmission of a single coherent archive bundle  comprising the first set of files to an archival storage location managed by an archival storage provider, the archival storage location distinct from the entity device, the computing device, and the first storage location;
receiving, by the one or more processors, storage confirmation information from the archival storage location, the storage confirmation information including an archive identifier (ID) corresponding to the first set of files stored at the archival storage location; and
updating, by the one or more processors, the archive information at the first storage location based on the archive ID.

(Previously Presented) The method of claim 1, where:
 the first set of files comprises a first set of artifacts;
a second set of artifacts shares interdependencies with the first set of artifacts; and
 the archive information is further generated based on the second set of artifacts.

(Previously Presented) The method of claim 2, where the single coherent archive  bundle further comprises the second set of artifacts.

(Previously Presented) The method of claim 1, where: 
the first set of files includes one or more parts; and 
generating the archive information comprises:
for each part of the one or more parts, generating a checksum; and
 generating a checksum for an entirety of the first set of files; and
the archive information further comprises metadata corresponding to each file of the 

(Canceled).

(Original) The method of claim 1, where the archive request further includes the first set of files, and further comprising storing, by the one or more processors, the first set of     files in a different storage location than the archive information stored at the first storage  location.

(Previously Presented) The method of claim 1, further comprising:
receiving, by the one or more processors, a second archive request from the entity device,  the second archive request including an indication of a third set of files;
generating, by the one or more processors, second archive information based on the third  set of files; and
initiating, by the one or more processors, storage of the second archive information at the  first storage location.

(Original) The method of claim 7, further comprising:
determining, by the one or more processors, a difference between the third set of files and  the first set of files; and
initiating, by the one or more processors, transmission to the archival storage location of  at least one file corresponding to the difference for storage.
(Previously Presented) The method of claim 1, further comprising selecting, by   the one or more processors, the archival storage location from a plurality of archival storage locations based on the archive information or based on an option presented to the entity device.

(Previously Presented) The method of claim 1, further comprising:
receiving, by the one or more processors, a query from the entity device; and
identifying, by the one or more processors, the first set of files to be archived based on  the query, where the indication of the first set of files corresponds to a selection of  results of the query.

(Currently Amended) A system for generating and managing archived data, the system comprising:
a computing device comprising:
at least one memory storing instructions; and
one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the one or more processors to:
receive an archive request from an entity device, the archive request including an indication of a first set of files;
retrieve the first set of files from the entity device based on the indication; 
generate archive information based on the first set of files;
initiate storage of the archive information at a first storage location managed by an archival storage coordinator, the first storage location distinct from the entity device and the computing device; [[and]]
[AltContent: rect]initiate transmission of a single coherent archive bundle comprising the first set of files to an archival storage location managed by an archival storage provider, the archival storage location distinct from the entity device, the computing device, and the first storage location;
receive storage confirmation information from the archival storage location, the storage confirmation information including an archive identifier (ID) corresponding to the first set of files stored at the archival storage location; and
update the archive information at the first storage location based on the archive ID.

(Canceled).

(Original) The system of claim 11, where the archive information includes metadata associated with the first set of files, the metadata including an indication of whether 

(Previously Presented) The system of claim 11, where the one or more processors are further configured to:
receive a retrieval request from the entity device, the retrieval request indicating the first set of files;
access the archive information at the first storage location;
initiate transmission of a request to the archival storage location based on the archive information;
retrieve the single coherent archive bundle comprising first set of files from the archival storage location;
initiate storage of the first set of files at a second storage location managed by the archival storage coordinator; and
initiate transmission of a notification to the entity device based on the first set of files, the   notification indicating availability of the first set of files at the second storage location.


(Currently Amended) A method for management and retrieval of archived data, the method comprising:
receiving, by one or more processors of a computing device, a retrieval request from an entity device, the retrieval request including an indication of a single coherent archive bundle comprising a first set of files to be retrieved from an archival storage location managed by an archival storage provider, the archival storage location distinct from the entity device and the computing device;
accessing, by the one or more processors, archive information comprising an archive identifier (ID) corresponding to the first set of files, the archive information stored  at a first storage location managed by an archival storage coordinator, the first storage location distinct from the entity device, the computing device, and the archival storage location;
initiating, by the one or more processors, transmission of a request to the archival ID;
receiving, by the one or more processors, the single coherent archive bundle comprising the first set of files from the archival storage location;
initiating, by the one or more processors, storage of the first set of files at a second    storage location managed by the archival storage coordinator; and
initiating, by the one or more processors, transmission of a notification to the entity device based on receiving the first set of files, the notification indicating availability of the first set of files at the second storage location.
(Original) The method of claim 15, further comprising:
receiving, by the one or more processors, a search parameter;
initiating, by the one or more processors, a display of one or more archive information of a plurality of archive information, the one or more archive information satisfying the search parameter; and
receiving, by the one or more processors, a selection of the archive information from the one or more archive information.
(Previously Presented) The method of claim 15, further comprising transferring, by the one or more processors, the first set of files from the second storage location to a third storage location based on a user request, the third storage location accessible to the entity device.

(Previously Presented) The method of claim 15, further comprising:
determining, by the one or more processors, whether a threshold time period has elapsed since storage of the first set of files at the second storage location; and
deleting, by the one or more processors, the first set of files based on a determination that the threshold time period has elapsed.

(Canceled).

(Previously Presented) The method of claim 15, further comprising:
determining, by the one or more processors, whether a threshold time period has elapsed since storage of the first set of files at the second storage location; and


(Previously Presented) The method of claim 15, further comprising:
receiving, by the one or more processors, a request for archived file information from the entity device; and
initiating, by the one or more processors, transmission of the archived file information to the entity device, the archived file information indicating a plurality of archived information that corresponds to files stored at the archival storage location.

(Previously Presented) The method of claim 21, further comprising receiving, by the one or more processors, a selection from the entity device of the archived information of the plurality of archived information.


(Previously Presented) The method of claim 15, where:
the retrieval request further includes storage information associated with the first set of files; and
the archive information is accessed based on the storage information.

(Currently Amended) The method of claim 15, further comprising:
generating, by the one or more processors, second archive information based on the first set of files after receiving the single coherent archive bundle comprising the first set of files; and
comparing, by the one or more processors, the archive information accessed from the first      storage location to the second archive information, where the notification is transmitted based on the archive information matching the second archive information.

(Previously Presented) The method of claim 20, where an entity associated with the entity device is distinct from an operator associated with the computing device, the archival storage coordinator, and the archival storage provider, and where the archival storage provider is distinct from the operator and the archival storage coordinator.

(Original) The method of claim 24, further comprising initiating, by the one or more processors, transmission a second request for one or more of the first set of files to the archival storage location based on the archive information failing to match the second archive information.


(Currently Amended) A system for management and retrieval of archived data,  the system comprising:
a computing device comprising:
at least one memory storing instructions; and
one or more processors coupled to the at least one memory, the one or more    processors configured to execute the instructions to cause the one or more processors to:
 receive a retrieval request from an entity device, the retrieval request including an indication of a single coherent archive bundle comprising a first set  of  files to be retrieved  from an archival storage location managed by an archival storage provider, the archival storage location distinct from the entity device and the computing device;
access archive information comprising an archive identifier (ID) corresponding to the first set of files, the archive information stored at a first storage location managed by an archival storage coordinator, the first storage location distinct from the entity device, the computing device, and the archival storage location;
initiate transmission of a request to the archival storage location based on the archive ID;
receive the single coherent archive bundle comprising the first set of files from the archival storage location;
initiate storage of the first set of files in a second storage location managed by the archival storage coordinator; and
initiate transmission of a notification to the entity device based on 


(Currently Amended) The system of claim 27, where the one or more processors are further configured to, based on expiration of a time threshold without receiving the single coherent archive bundle comprising the first set of files, initiate transmission of an updated request to the archival storage location.

(Original) The system of claim 27, where the one or more processors are further configured to update the archive information with additional information, the additional information comprising a requester of the first set of files, a time of a request, a date of the request, a search term corresponding to the request, or any combination thereof.

(Original) The system of claim 27, where:
the one or more processors are configured to access the archive information to identify storage information associated with the first set of files;
the storage information comprises an identifier, a storage date, a user identifier, a duration of storage, or any combination thereof; and
the request is based on the storage information.

(Previously Presented) The method of claim 1, further comprising selecting, by the one or more processors, the archival storage location from a plurality of archival storage locations based on a speed that data is capable of being retrieved from the archival storage location compared to speeds that data is capable of being retrieved from other archival storage locations of the plurality of archival storage locations.


(Previously Presented) The method of claim 15, further comprising:
initiating, by the one or more processors and prior to transmission of the request to the archival storage location, transmission of a second request to a second archival storage location based on the archive information, the second archival storage location managed by a second archival storage provider distinct from the archival storage provider, the second archival storage location distinct from the 
receiving, by the one or more processors, a second notification from the second archival storage location, the second notification indicating that the single coherent archive  bundle comprising first set of files is not available at the second archival storage location,
where transmission of the request to the archival storage location is based on receipt of     the second notification.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The present invention is directed to a method/system for generating and managing archived data, which includes (1) an archive process comprising: receiving an archive request including an indication of a first set of files from an entity device, generating archive information based on the first set of files, storing the archive information at a first storage location and transmitting the first set of files to an archive storage location; and (2) retrieval process comprising: receiving an retrieval request from an entity device, retrieving archive information from the first storage location based on the retrieval request, sending a request to the archive storage location to retrieve the first set of files based on the archive information, storing the first set of files at a second storage location and notifying the entity device about the availability of the first set of file at the second storage location.
 
Davis et al. (U.S. Publication No. 2010/0257140) teaches an archiving and retrieval system (see Abstract), which provides a gateway interface as an interface between a customer and the archival and retrieval system to receive requests from the customer to archive selected files at the archival and retrieval system and/or retrieve selected archived files from the archival and retrieval system (see [0024]-[0025]), wherein the gateway interface collects metadata for all files to be archived, packages metadata and data/files being archived in an ArchiveDataBundle, and sends the ArchiveDataBundle to the archive facility (see [0026], [0031]-[0032]).  The gateway interface also manages a copy of metadata and archived files at its local cache and uses its local cache to service retrieval requests if the requested data/files are available (see [0031] and [0033]-[0034]).

Another close prior art of record, Anglin et al. (U.S. Publication No. 2009/0228530) teaches a method/system including a server for managing files backed up or restored from/to a client node, wherein file metadata/attributes are managed/stored in a backup database which is separated from backup storage for storing file data (see Fig. 1 and [0033]-[0036])

However, Davis et al. and/or Anglin et al. fail to anticipate or render obvious the recited features of receiving, by the one or more processors, storage confirmation information from the archival storage location, the storage confirmation information including an archive identifier (ID) corresponding to the first set of file storage at the archive storage location, AND updating, by the one or more processors, the archive information at the first storage location based on the archive ID, as similarly presented in independent claims 1 and 11.  

Davis et al. and/or Anglin et al. fail to anticipate or render obvious the recited features of receiving a retrieval request from an entity device, the retrieval request including an indication of a single coherent archive bundle comprising a first set of files to be retrieved from an archival storage location managed by an archival storage provider, accessing archive information comprising an archive identifier (ID) corresponding to the first set of files, the archive information stored at a first storage location managed by an archival storage coordinator, AND initiating transmission of a request to the archival storage location based on the archive ID, as similarly presented in independent claims 15 and 27.
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-4, 6-10, 13, 14, 16-18, 20-26 and 28-32 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164